Case 0:21-cv-60075-XXXX Document 1 Entered on FLSD Docket 01/13/2021 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               Case No.


  VALERIA DEAZEVEDO,

         Plaintiff,

  vs.
                                                                  Jury Trial Demanded
  CHW GROUP, INC., d/b/a Choice Home
  Warranty, a New Jersey corporation,

        Defendant.
  ______________________________________/

                                          COMPLAINT

         The plaintiff, Valeria DeAzevedo, makes the following complaint against the

  defendant, CHW Group, Inc.

         1.      This is an action to redress violations of the Emergency Paid Sick Leave Act

  (“EPSLA”), Pub. L. 116–127, div. E, 134 Stat. 195 (2020) (codified as amended at 29 U.S.C.

  § 2612 et seq.).

                                             Parties

         2.      The plaintiff Valeria DeAzevedo (“DeAzevedo”) is and at all times relevant to

  this complaint was an adult resident of Florida.

         3.      The defendant CHW Group, Inc. (“CHW”) is a corporation organized and

  doing business pursuant to the laws of the state of New Jersey. At all times relevant to this

  complaint, CHW maintained an office in Sunrise, Florida and conducted business in Florida

  using the name Choice Home Warranty. CHW was not authorized by the state of Florida to




                                                1
Case 0:21-cv-60075-XXXX Document 1 Entered on FLSD Docket 01/13/2021 Page 2 of 6




  conduct business in the state of Florida during the period of DeAzevedo’s employment by

  CHW.

                                     Jurisdiction and Venue

         4.     The court has jurisdiction over this action arising under federal law by virtue of

  28 U.S.C. § 1331.

         5.     All acts giving rise to this complaint occurred in Broward County, Florida.

  Venue in this district is appropriate pursuant to 28 U.S.C. § 1391(b)(2).

                                       Statutory Coverage

         6.     At all times relevant to this complaint, CHW engaged in commerce or in an

  industry or activity affecting commerce, including but not limited to selling home warranty

  products to consumers in multiple states.

         7.     At all times relevant to this complaint, CHW employed fewer than 500 persons.

                                      General Allegations

         8.     CHW employed DeAzevedo at its office in Sunrise, Florida as a case manager

  during the year 2020.

         9.     DeAzevedo performed the duties of her employment to CHW’s satisfaction.

         10.    On or about October 7, 2020, following company policy, DeAzevedo called

  the CHW “call out line” to notify her employer that she would be missing work that day as

  she was experiencing symptoms that were consistent with COVID-19 and needed to seek a

  diagnosis of her condition.

         11.    DeAzevedo advised her supervisor on October 7 that she would not be

  reporting to the office because she needed to obtain a COVID-19 test. She asked whether she

  could work from home as an accommodation. Her supervisor told her that she should not


                                                 2
Case 0:21-cv-60075-XXXX Document 1 Entered on FLSD Docket 01/13/2021 Page 3 of 6




  come to the office until she was tested and said he would get back to her with information

  about working from home.

          12.     DeAzevedo was advised by her physician not to work and to self-quarantine

  until she obtained a COVID-19 test with a negative result.

          13.     On or about October 8, 2020, DeAzevedo called the CHW “call out line” to

  notify her employer that she would be missing work that day because was scheduling a test

  for COVID-19 and would be unable to report to work due to a self-quarantine until she

  received a negative test result.

          14.     During the October 8 call she made to the CHW “call out line,” DeAzevedo

  asked whether she would need to continue calling every day since it was clear that she would

  not be able to work until she obtained a negative test result. DeAzevedo was advised that the

  rules were different during the pandemic and that she would not need to call in every day.

          15.     DeAzevedo contacted her supervisor again on October 8 to report that she

  would be complying with her physician’s advice to self-quarantine until a COVID-19 test

  result was available. She advised him that she would be obtaining a COVID-19 test the

  following day and reminded him that he had not provided her with information about

  working from home.

          16.     DeAzevedo never received the requested information about working from

  home.

          17.     DeAzevedo obtained a COVID-19 test on or about October 9, 2019.

          18.     DeAzevedo attempted to contact her supervisor again on October 9 to advise

  him that she had completed the test and was awaiting results but she was denied login access

  to her email.


                                               3
Case 0:21-cv-60075-XXXX Document 1 Entered on FLSD Docket 01/13/2021 Page 4 of 6




         19.     DeAzevedo received no further communication from CHW until she sent her

  supervisor a text message on or about October 14, 2020. The text advised the supervisor that

  DeAzevedo expected to receive her test result on October 15, 2020 and inquired whether she

  should report to the office if the test was negative.

         20.     DeAzevedo’s supervisor advised her that her employment had been

  terminated.

         21.     DeAzevedo’s employment was terminated because she gave notice of and took

  an EPSLA leave to which she was entitled.

           FIRST CLAIM: Unlawful Denial of Paid Leave in Violation of EPSLA

         22.     DeAzevedo realleges paragraphs 1 to 21 of the Complaint.

         23.     DeAzevedo notified CHW that she was experiencing symptoms consistent

  with COVID-19 and needed a leave or to work from home so that she could obtain a

  diagnosis.

         24.     CHW failed to give DeAzevedo the paid leave or the option to work from home

  to which she was entitled by virtue of section 5102(a)(3) of the EPSLA.

         25.     DeAzevedo notified CHW that she needed a leave or to work from home

  because her physician had ordered her to self-quarantine until she obtained a negative test for

  COVID-19.

         26.     CHW failed to give DeAzevedo the paid leave or the option to work from home

  to which she was entitled by virtue of section 5102(a)(2) of the EPSLA.

         27.     As a direct, substantial, and proximate result of CHW’s failure to provide the

  paid sick leave required by the EPSLA, DeAzevedo suffered a loss of the wages to which she

  was entitled by statute.


                                                  4
Case 0:21-cv-60075-XXXX Document 1 Entered on FLSD Docket 01/13/2021 Page 5 of 6




      SECOND CLAIM: Unlawful Termination of Employment in Violation of ESPLA

          28.   DeAzevedo realleges paragraphs 1 to 21 of the Complaint.

          29.   DeAzevedo commenced a leave to obtain a COVID-19 diagnosis pursuant to

  section 5102(a)(3) of the EPSLA and gave CHW notice that she was taking that leave on the

  same day the leave commenced.

          30.   DeAzevedo continued her leave pursuant to section 5102(a)(2) of the EPSLA

  after her physician told her to self-quarantine and gave CHW timely notice of that leave.

          31.   CHW violated 29 C.F.R. § 826.130(a) by failing to restore DeAzevedo to her

  employment after her need for an EPSLA leave ended.

          32.   CHW terminated DeAzevedo’s employment in violation of section 5014 of the

  EPSLA because she exercised her right to take the above-described leaves.

          33.   As a direct, substantial, and proximate result of CHW’s unlawful termination

  of DeAzevedo’s employment, DeAzevedo suffered and will continue to suffer lost wages and

  benefits and has suffered and will continue to suffer emotional distress, mental anguish,

  humiliation, anxiety, loss of dignity, and loss of enjoyment of life.

                                        Request for Relief

          WHEREFORE, the plaintiff Valeria DeAzevedo requests the entry of judgment

  against the defendant CHW Group, Inc. as follows:

          a.    As to the first claim, an award of the wages required by the EPSLA in an

  amount to be determined at trial;

          b.    As to the second claim, an award of back pay in an amount to be determined

  at trial;




                                                 5
Case 0:21-cv-60075-XXXX Document 1 Entered on FLSD Docket 01/13/2021 Page 6 of 6




         c.      As to both claims, an award of liquidated damages in an amount equal to the

  awards of unpaid wages and back pay;

         d.      As to the second claim, equitable relief in the form of reinstatement to the

  plaintiff’s position or front pay in lieu of reinstatement;

         e.      As to the second claim, an award of compensatory damages;

         f.      As to both claims, an award of actual costs and a reasonable attorney’s fee as

  authorized by 29 U.S.C. § 2617(a)(3), 29 U.S.C. § 216(b), and any other applicable law; and

         g.      As to both claims, such other relief as is just.

                                            Jury Demand

  Plaintiff requests a trial by jury.

  Dated: January 13, 2021
  Plantation, Florida
                                                       Respectfully submitted,


                                                       /s/Robert S. Norell
                                                       Robert S. Norell, Esq.
                                                       Fla. Bar No. 996777
                                                       E-Mail: rob@floridawagelaw.com
                                                       ROBERT S. NORELL, P.A.
                                                       300 N.W. 70th Avenue
                                                       Suite 305
                                                       Plantation, Florida 33317
                                                       Telephone: (954) 617-6017
                                                       Facsimile: (954) 617-6018
                                                       Counsel for Plaintiff




                                                   6
